         Case 1:19-cr-00116-KMW Document 311-2 Filed 05'                                                       .~-- 1
                                                                                    -00iJS   sfmy ot 1
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                                     DOC#:
                                                                                     DATE FILED:       s-z, z={
                                                                                                           3
UNITED STATES OF AMERICA,                                              v-:...... - ,...,_'
                                                                   ~           ORDER GRANTING
                -against-                                              DEFENDANT'S MOTION TO
                                                                       WITHDRAW GUILTY PLEA
MARILYN ANDINO,
                                                                                    19 Cr. 116 (KMW)
                              Defendant.
------------------------------------------------------------X
        Upon the application of Defendant Marilyn Andino, by her attorney Mark I. Cohen, and

with due consideration given to the November 9, 2020 deferred prosecution agreement between

the Government and Defendant and the Defendant's successful completion thereof, it is hereby

ORDERED that:

    1. Defendant's Motion to Withdraw Guilty Plea is hereby GRANTED and defendant's

    guilty plea is VACATED.

        IT IS SO ORDERED.

Dated: New York, New York
       May J.l:_, 2021



                                                                The Honorable Kimba M . Wood
                                                                United States District Judge
                                                                Southern District of New York
